Apareciendo que en febrero 28, 1924, la corte inferior concedió, al apelante un término de 20 días para que el taquígrafo preparara la evidencia el cual expiraba en marzo 19, 1924; apareciendo además que la transcripción no fué radicada dentro del término concedido y que la siguiente prórroga se pidió en marzo 20, 1924, o sea un día después de vencido el término y que las subsiguientes prórrogas fueron también pedidas y concedidas fuera de tiempo, se declara con lugar la moción y se desestima el recurso.